Citation Nr: 0322256	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-21 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for coronary artery disease, status post myocardial 
infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to June 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  This rating decision granted 
service connection for coronary artery disease, status post 
myocardial infarction, and assigned a 10 percent rating.

The February 2002 rating decision also denied the veteran's 
claims for entitlement to a special home adaptation grant and 
for special adapted housing.  The RO issued a statement of 
the case with respect to these issues in January 2003.  The 
veteran provided testimony regarding these issues at a 
hearing before the undersigned Acting Veterans Law Judge in 
April 2003.  However, a review of the record does not reveal 
that the veteran ever submitted a substantive appeal with 
respect to these issues.  Accordingly, the veteran's claims 
for entitlement to a special home adaptation grant and for 
special adapted housing are not currently in appellate status 
before the Board.

REMAND

The Board notes that important procedural aspects of the law 
for veterans claiming compensation benefits have changed 
during the course of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information 
and evidence necessary to substantiate a claim for VA 
benefits and which evidence, if any, the veteran is expected 
to obtain and submit, and which evidence will be retrieved 
by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002).  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the veteran has not been informed of the 
VCAA with respect to his claim for an increased rating for 
coronary artery disease, status post myocardial infarction.  
The veteran must be notified of the information and evidence 
necessary to substantiate his claim, of the evidence he is 
expected to obtain and submit, and of the evidence which will 
be retrieved by VA.  See Quartuccio, supra.    

The Board also notes that outstanding medical records may 
exist which have not been obtained by VA.  At the April 2003 
hearing, the veteran indicated that he had recently received 
inpatient treatment at the Farmington Community Hospital, in 
Farmington, New Mexico.  However, it does not appear that the 
RO requested these records.  Accordingly, copies of these 
records should be obtained and considered prior to 
adjudication of this claim by the Board.

The veteran submitted additional relevant medical evidence at 
his April 2003 hearing.  These records are pertinent to the 
veteran's claim and have not been considered by the RO.  The 
Board also notes that the veteran has not waived the RO's 
consideration of this evidence.  Therefore, this claim must 
be remanded to the RO for consideration of the newly 
submitted evidence and the issuance of a supplemental 
statement of the case.

Finally, the Board notes that the veteran should be afforded 
a VA examination to determine the nature and severity of his 
coronary artery disease, status post myocardial infarction.  
His most recent examination was in December 2001, which did 
not contain sufficient information to rate his disability.  
Therefore, a new VA examination for rating purposes is 
warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), including the 
provision with respect to the one-year 
period for receipt of additional 
evidence.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided recent treatment for 
coronary artery disease.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should include an attempt to obtain 
records from the Farmington Community 
Hospital in Farmington, New Mexico.

3.  The veteran should be afforded a 
comprehensive cardiovascular examination 
to determine the current severity of his 
service-connected coronary artery 
disease, status post myocardial 
infarction.  The claims folders, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
must be provided to the VA examiner so 
that he or she can review the veteran's 
pertinent medical history and 
circumstances.  

(a) The examiner should report the amount 
of workload (measured in metabolic 
equivalents) which results in dyspnea, 
fatigue, angina, dizziness, or syncope.  
If a laboratory determination of METs by 
exercise testing cannot be performed for 
medical reasons, the examiner should 
provide an estimation of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing) that would result in dyspnea, 
fatigue, angina, dizziness, or syncope.  

(b) The examiner should identify evidence 
of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-
ray.

(c) The examiner should also state 
whether the veteran has had any episodes 
of acute congestive heart failure, and if 
so, the frequency of any such attacks; 
and whether the veteran has left 
ventricular dysfunction with an ejection 
fraction of 30 to 50 percent or less than 
30 percent. 

(d) The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings and comment on the 
extent of the functional limitations, in 
particular with regard to work tolerance, 
caused by the service-connected coronary 
artery disability.  All clinical 
manifestations should be reported in 
detail, and a complete rationale for any 
opinion expressed should be provided.

4.  Thereafter, the RO should review the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report.  If the report does 
not include the information requested, 
the report must be returned to the 
examiner for corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased initial rating for coronary 
artery disease, status post myocardial 
infarction.  The RO must take into 
consideration the applicability of staged 
ratings.  See Fenderson v. West, 12 Vet. 
App 119 (1999).  The RO should also 
consider whether that claim should be 
referred to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2002).

6.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should include review of all 
evidence received since the July 2002 
statement of the case.  The supplemental 
statement of the case should also provide 
the veteran a copy of all the appropriate 
laws and regulations, including those 
pertaining to the VCAA. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	DOUGLAS E. MASSEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




